Title: To George Washington from Colonel Matthias Ogden, 23 July 1777
From: Ogden, Matthias
To: Washington, George



Sir
Elizth Town [N.J.] 23rd July 1777

Your letter came to hand at four OClock this afternoon, Col. Moylands was immediately forwarded by express, his answer you have by the express with this.

Last evening we much expected to hear from the Island, I think we certainly will hear this evening, by more than one or two Persons, for fear least one might impose on us—I have directed them to enquire how many Transports are left? wether they all have Troops on board? if any have gone up the North or East River? wether all the Transports that saild had troops on board? & which way they sailed. I am with the greatest Esteem & Respect Your Excellencys Humble Servant

M: Ogden Colo. Jrsy


N.B. Col. Dayton is again unwell.

